Citation Nr: 1048520	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-34 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as internal derangement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1953 to March 1957.

This matter is on appeal from a February 2006 rating decision 
issued by the Phoenix, Arizona, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in December 2009.  A transcript of the hearing is of 
record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left knee disorder was not noted upon the Veteran's 
acceptance into service.

2.  While there is arguably clear and unmistakable evidence that 
the Veteran's left knee disorder pre-existed service, the record 
does not contain clear and unmistakable evidence that the 
disorder was not aggravated during service; the presumption of 
soundness therefore applies.

3.  A total left knee replacement following a total left 
meniscectomy and the onset of degenerative joint disease (DJD) 
had its onset during active service.    


CONCLUSION OF LAW

A total left knee replacement following a total left meniscectomy 
and the onset of DJD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Since the Board is granting entitlement to 
service connection for a left knee disability, any failure to 
notify or assist the Veteran as to this claim cannot be 
considered prejudicial to the Veteran.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A Veteran will be considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto and was not 
aggravated by active service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability 
is due to the natural progress of the disability or disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2010).  
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) 
(2010).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by section 
3.306 applies only if there is an increase in severity during 
service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended shortly 
before this appeal, effective May 4, 2005.  See 70 Fed. Reg. 
23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2010)).  The amended regulation requires that VA, rather than 
the claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability was 
not aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 
Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded unless 
the pre-existing condition increased in severity during service, 
pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 
2003).  In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless the 
disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Mere history provided by the Veteran of the pre-service existence 
of conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 
(1995).  The Court has held that the presumption of soundness 
upon entry into service may not be rebutted without 
"contemporaneous clinical evidence or recorded history" in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Subsequently, a higher court explained the Miller decision by 
noting that "[n]othing in the court's opinion suggests that 
without such evidence the presumption can never be rebutted," 
emphasizing that any such determination must consider "how strong 
the other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness 
may be rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service and was not aggravated 
therein.  The burden of proof is upon VA to rebut the presumption 
by producing that clear and unmistakable evidence.  See Kinnaman 
v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of 
whether there is clear and unmistakable evidence that a defect, 
infirmity, or disorder existed prior to service should be based 
upon "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a pre- 
existing injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance of 
the evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, supra.

The Veteran argues that he currently suffers from a left knee 
disorder that was aggravated during service.

A pre-induction examination from April 1953 does not note any 
complaints or diagnosis of any left knee problem.  A letter from 
a civilian physician, dated in June 1953, shows that the Veteran 
was found to have loose internal semilunar cartilage in the left 
knee at age 14.  X-rays were indicated to be negative.  A cast 
(from the ankle to mid-thigh) was applied in late July 1948 and 
was removed in late August 1948.  In January 1949, the left knee 
was fine.  The letter indicates that the Veteran was received 
treatment for the right knee between March 1949 and August 1949; 
afterwards he was not seen again by this physician.

Service treatment records show that beginning in September 1956, 
the Veteran was seen on many occasions with complaints of left 
knee pain.  In September 1956, the Veteran reported that his knee 
had locked while playing football.  He was diagnosed with 
displaced medial meniscus of the left knee.  The Veteran 
reinjured his knee nearly a week later while stepping off a 
truck.  He reported that he twisted and struck his knee.  The 
impression was strained medial collateral ligaments.  From 
September 1956 through 1957, the Veteran was seen again on 
multiple occasions with complaints of knee pain, and repeated 
episodes of locking and catching.  The Veteran's leg was placed 
in a cylinder cast in October 1956; he was later returned to 
light duty but the episodes persisted.  Clinic notes dated in 
December 1956 show a diagnosis of derangement, mild internal, 
left knee, derangement unknown.  The notes indicated that this 
disorder had been aggravated by military service.  Surgery was 
recommended, but the Veteran declined.  In March 1957, a Medical 
Evaluation Board reviewed the Veteran's history and determined 
that the condition of derangement, internal knee, left, with 
probable tear of medial semilunar cartilage had existed prior to 
entrance into service and was not permanently aggravated by 
active service.  It was recommended that the Veteran be 
discharged from service.

Private treatment records dated in March 2006, and from March to 
September 2009, records reflect diagnoses of degenerative joint 
disease, left knee and show that the Veteran underwent total left 
knee replacement in August 2005 and July 2009.  A December 2009 
statement from the Veteran's private physician indicates that the 
Veteran's injury in 1948 (age 14) was "highly suspicious" for 
an anterior cruciate ligament injury, which may have been the 
basis, "with any active duty or physical activity," for his 
torn meniscus in 1957.  

In June 2010, a VA examiner reviewed the Veteran's claims file.  
The examiner indicated that with significant problems of locking 
of the knee, treatment with cast immobilization, the multiple 
examinations, with a diagnosis of torn medial meniscus, there was 
indeed service aggravation of the left knee.  The examiner noted 
that the knee was asymptomatic upon entry into service and for 2 
-3 years the left knee was asymptomatic; however, locking, pain 
and dysfunction persisted until discharge.  Locking, pain and 
dysfunction with a diagnosis of torn medial meniscus would seem 
to be aggravation.  The examiner opined that there is clear and 
unmistakable evidence that the Veteran's left knee disorder pre-
existed military service but was indeed aggravated by service.

In a June 2010 addendum opinion, the examiner stated that he 
agreed with Dr. J. L. that there was aggravation in military 
service from the active duty physical activity.  Based on this 
information, the evidence was not clear and unmistakable that the 
disability underwent no aggravation in service.  In a September 
2010 addendum, the VA examiner again noted that the left knee was 
asymptomatic during the initial military service and as reported 
in the claims file there were increased manifestations of the 
left knee in service, such as locking and repeated catching of 
the knee.  The examiner stated, however, that the Veteran did not 
believe the knee had permanently worsened in service, so he stood 
corrected and there had been no aggravation.

Based on the evidence, the Board concludes that the Veteran is 
entitled to service connection for a left knee disability.  April 
1953 pre-induction examination does not note a preexisting 
problem with the left knee.  There is also no evidence in the 
remaining service records showing that a left knee disorder was 
noted upon the Veteran's acceptance into military service.  
Because the disability was not noted on examination when the 
veteran was accepted for service, the presumption of soundness is 
for application.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. 
§ 3.304(b).  Therefore, the initial question is whether the 
evidence clearly and unmistakably demonstrates that the Veteran's 
left knee disorder preexisted active service.

The Board initially acknowledges that based on the opinions 
recently expressed by the June 2010 VA examiner, it is likely 
that the Veteran already had some kind of pathology in the 
semilunar cartilage (meniscus) of his left knee upon entry into 
active service.  Indeed, the Veteran himself seems to share in 
this belief, as he asserts that his left knee disorder was 
aggravated by his military service.

The remaining question is whether the evidence clearly and 
unmistakably demonstrates that the Veteran's left medial meniscus 
was not aggravated by such service, and if not, whether 
entitlement to service connection on a direct basis is in order.  
In this regard, while the most recent opinion of the June 2010 
examiner seems to retract his previous opinion concluding that it 
was not undebatable that his left knee disorder had not been 
aggravated during active service, the basis of this retraction 
(that he could not state whether permanent increase had been 
shown) still does not constitute clear and unmistakable evidence 
that the Veteran's left knee disability was not aggravated during 
active service.  Thus, as the only opinion of record that 
directly confronts the issue at hand is not found to support such 
a conclusion, the Board will conclude that the presumption of 
soundness has not been rebutted in this case.

Having determined that the presumption of soundness has not been 
rebutted in this matter, the Board will now consider whether the 
evidence otherwise permits the establishment of service 
connection on a direct basis, and it is clear that there were 
complaints and findings with respect to the Veteran's probable 
tear of the left medial meniscus during active service.  In 
addition, although there is no medical opinion linking a current 
torn left medial meniscus to service, there is evidence that the 
Veteran subsequently underwent a total left meniscectomy followed 
by the onset of DJD and a total left knee replacement, and thus 
left meniscus pathology is the etiology of both the Veteran's in-
service diagnosis and his current left knee disability.  
Consequently, given the Veteran's chronic in-service complaints 
and treatment for the same diagnosis which ultimately led to his 
total left knee replacement, the Board will give the Veteran the 
benefit of the doubt, and find that service connection is 
warranted for a total left knee replacement following a total 
left meniscectomy and the onset of DJD.  38 C.F.R. § 3.303(b) 
(2010).

Parenthetically, as the Board is granting service connection for 
a total left knee replacement following a total left meniscectomy 
and the onset of DJD on a direct basis, it is unnecessary to 
address the issue of baseline manifestations or other issues 
associated with the grant of service connection by way of 
aggravation. 


ORDER

Service connection for a total left knee replacement following a 
total left meniscectomy and the onset of DJD is granted.




____________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


